DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/21/2021 and 11/29/2021 are being considered by the examiner.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
in the Specification and claims, a “digital optical fiber” is introduced. But the Specification does not clearly define the “digital optical fiber”. A “digital optical fiber” is not a common term in the art; it is common that an optical fiber can transmit both digital signal and analog signal. The Specification does not clearly disclose what is a digital optical fiber, and how the digital optical fiber is different from a common optical fiber;
in para [0003], it is not clear what the applicant tries to convey by “a detecting base station is usually used to reside unauthorized mobile phones”;
a storage and forwarding patent of the company. It has not been mentioned in patents that how these signal access control methods coexist well with detecting and private network, i.e., to implement signal access control and detecting of unauthorized mobile phones, and to implement communication of authorized users. 3. In general, patents about signal access control typified by the storage and forwarding patent of the company and the like are merely valid for a single device, and for a case where area control is required, more devices need to be used, and it has not been mentioned in patents that how these devices can implement signal access control efficiently”. It is not clear what the “a storage and forwarding patent of the company” is; 
in para [0042], the Specification states “filter out a signal with a frequency corresponding to the detecting and a signal with a frequency corresponding to the private network from the preliminary control signal to generate a comprehensive control signal through pre-selection filtering”. It is not clear what kind of the “frequency corresponding to the detecting” is, and it is not clear what the “frequency corresponding to the private network” is. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 1-8 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
1). Claim 1, and thus depending claims 2-8, recites the limitation “digital optical fiber”; it is not clear what is a “digital optical fiber”.
2). Claim 1, and thus depending claims 2-8, recites the limitation “a signal intensity of an access control area and base station information” in lines 15-16, it is not clear what signal the “signal intensity” corresponds to.
3). Claim 1, and thus depending claims 2-8, it is not clear what the applicant tries to convey by the phrase “filter out a signal with a frequency corresponding to the detecting and a signal with a frequency corresponding to the private network from the preliminary control signal to generate a comprehensive control signal through pre-selection filtering” (page 12 lines 17-20).
4). Claim 7, the limitation “detecting an intensity of an uplink signal of the target mobile phone in the positioning module by match filtering according to an uplink signal characteristic of the target mobile phone, wherein a location of the target mobile phone is determined by identifying the positioning module with the strongest signal strength among uplink signals” is ambiguous. And it is not clear which device performs the 

Claim 8 recites the limitation "the control system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10128951 B2
US 9673904 B2
US 20170094519 A1
US 20110310941 A1
US 20030109246 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                             February 25, 2022